EXHIBIT 99.1 Zorro Gris Prospect Block CPO 4 - Llanos Basin, Colombia HOUSTON AMERICAN ENERGY CORP Corcel Candelilla CPO 4 Zorro Gris Zorro Gris Prospect Block CPO 4 - Llanos Basin, Colombia Zorro Gris - Guadalupe Depth Structure Map 225 Acres CI 10 feet Surface Location Bottom-Hole Location Zorro Gris - Une Depth Structure Map 200 Acres CI 10 feet Surface Location Bottom-Hole Location Guad Une Mirador C9 C7 Barco Zorro Gris Seismic Line 1 Plz Guad Une Mirador C9 C7 Barco Zorro Gris Seismic Line 2 Plz
